DETAILED ACTION
This is an office action on the merits in response to the communication filed on 10/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and are considered in this office action.


Response to Arguments/Comments
103 Rejection
	Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C 103 as obvious over Yan (US20210160056A1; hereinafter: “Yan”) in view of PAOLINI-SUBRAMANYA et al. (US20180260888A1; hereinafter: “SUBRAMANYA”) in view of Li et al. (WO2018069566A1; hereinafter “Li”), and further in view of Schuler et al. (US20200127812A1; hereinafter: “Schuler”).
With respect to claim 1, 8, and 15
Yan teaches the limitation of:
sending, by a first blockchain user of a blockchain, a trust setting transaction to a distributed database of the blockchain ([0235], In an embodiment for new block creation, the Blockchain Management module 1020 can further create a new block of the blockchain; see [0130], In the blockchain, each block contains pervious block's ID, i.e., the hash value of the previous block, the underlying block's creation time, a list of trust values for each of the nodes for social networking, and pieces of information indicating evidence for trust evaluation based on which the trust values in the trust value list were derived,..)
wherein the trust setting transaction comprises identifiers of a plurality of trusted users trusted by the first blockchain user ([0194], a trust value list indicating current trust values for each of the plurality of nodes, and information indicating evidence based on which the trust values in the trust value list were derived;  see also [0204], Regarding the data of the evidence, it can be inserted into the new block, or be stored outside the new block, such as being stored in a cloud storage, where a pointer for the data of the new evidence and a hash value of the data of the new evidence is inserted into the new block, the pointer referring to a location from where the data of the new evidence is available.)
selecting, by a first blockchain user of a blockchain, a trusted user of the blockchain, wherein the trusted user is one of the plurality of trusted users ([0067], the blockchain management module can be further configured to select the winner node based on the trust values of the nodes; [0226], Blockchain Management module 1020 can be responsible for performing the tasks that should be done by a miner if the underlying node wants to be a miner. Blockchain Management module 1020 can further be responsible for performing the tasks that should be done if the node wants to select a node as a winner node that creates the approved block of the blockchain; see also [0194]); 

Yan does not explicitly disclose, but SUBRAMANYA teaches:
Sending, by the first blockchain user of the blockchain, a first message to a node device of the trusted user of the blockchain, wherein the first message comprises 
Receiving, by a node device of the trusted user of the blockchain, a first message sent by the first blockchain user of the blockchain, wherein the first message comprises ([0019], The electronic document 20 is securely stored. When the loan application 22 (e.g., the electronic mortgage application 24) is created (at a date and time of creation 26), the corresponding electronic data 30 may be stored to an electronic database 32. That is, the electronic data 30 representing the electronic mortgage application 24 may be stored to a server 34 operated by, or on behalf of, a data owner 36…. The actual electronic data 30 representing the electronic mortgage application 24 may thus be securely stored in the electronic database 32 for retrieval by trusted users, vendors, suppliers, and/or sub-contractors.)

wherein the ([0019], The electronic document 20 is securely stored. When the loan application 22 (e.g., the electronic mortgage application 24) is created (at a date and time of creation 26), the corresponding electronic data 30 may be stored to an electronic database 32. That is, the electronic data 30 representing the electronic mortgage application 24 may be stored to a server 34 operated by, or on behalf of, a data owner 36…. The actual electronic data 30 representing the electronic mortgage application 24 may thus be securely stored in the electronic database 32 for retrieval by trusted users, vendors, suppliers, and/or sub-contractors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan with the teaching of SUBRAMANYA as they relate to authenticating data in relation to a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the system of Yan, for example a decentralized trust evaluation in a distributed network., to the method of generating electronic data by a data owner who is not a trusted user of a blockchain as taught by SUBRAMANYA for the predicated result of improved systems and methods of enhanced trusted validation and verification.

Yan in view of SUBRAMANYA do not explicitly disclose, but Li teaches:
hashing, by the node device of the trusted user of the blockchain, the privacy-unprotected first data information to generate privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block; [0070-0071], In an embodiment, after hashing, either the trusted circle node 1 1 1 , 120, 130 or the gateway node 1 10 is configured to record the cryptographic hash block associated with a digital signature to a block of a private blockchain 170…… In an embodiment, transaction data may be encrypted before hashing. For example, asymmetrical encrypting of the sensitive user data may be carried out by the trusted node 1 10-130.);
storing, by the node device of the trusted user of the blockchain, the privacy-unprotected first data information in a local database of the node device of the trusted user ([0088], Embodiments of this invention describe how to implement a system 100 where nodes 1 10-130 can store sensitive user data …..;  [0091], In an embodiment, the default behavior of the nodes 1 10-130 may be not trust other nodes. Hence, the nodes 1 10-130 may always store the full blockchain and corresponding data. The owner of the devices 1 10-130 can dictate that how the devices 1 10-130 utilize shared storage. In an embodiment, the nodes 1 10-130 cannot have distributed storage outside of the owner's devices. That is to say, if one owner has a couple of nodes 1 10-130 and another owner has a couple of nodes 160, the first owner can make his/her nodes collaborate, but cannot get them to share storage with the second owner's nodes; under the BRI, local database is interpreted as that “the first data information cannot be obtained by another node device on the blockchain”; per paragraph [0031] of the claim specification.);
wherein the second transaction comprises the privacy-protected second data information and wherein the second transaction is stored in the distributed database of the blockchain after the second transaction is verified by the blockchain ([0090], The data may also be encrypted asymmetrically and before sharing to another node. A hash of (the asymmetrically encrypted or unencrypted) data may be computed by any of the nodes 1 10-130 and added to the private blockchain 140. The blockchain 140 may be protected by a proof algorithm, such as proof-of-work, proof-of-stake or the like. The user can now at any time access data (decrypt the data if needed) and send it to a third party 151 - 155 or share with other trusted nodes (in practice this may be automated, and the user simply chooses which third parties or trusted nodes may receive which types of data on a continuous basis; see also [0094-0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/SUBRAMANYA with the teaching of Li as they relate to managing multiple nodes in a distributed ledger system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Yan offers the embodiment of evaluating trust values in a distributed network.  One of ordinary skill in the art at the time the invention was made would have recognized the combined system of Yan/SUBRAMANYA, for example evaluating trust values in a distributed network as disclosed by Yan, to the method of managing privacy protected and privacy unprotected data as taught by Li for the predicated result of improved systems and methods of enhanced trusted validation and verification.

Yan in view of SUBRAMANYA in view of Li do not explicitly disclosed, but Schuler teaches:
sending, by the node device of the trusted user of the blockchain, a second transaction to at least one node device of at least one user that is not trusted by the first blockchain user ([0190-0192], sensitive information is redacted by sending only the hash of the sensitive information to “public” distributed ledger networks…... The public and private portions of a transaction record will be concatenated and submitted to the private blockchain nodes for addition to the private blockchain/ledger. The private portion will be hashed (e.g., using SHA256) and the concatenation of the private portion hash and the public portion will be submitted to the public blockchain nodes for addition to the public blockchain/ledger……………… In accordance with an exemplary embodiment, the private distributed ledgers include the same records as associated public distributed ledgers, but the records in the public distributed ledgers do not include private information. Instead, the hash of the private information can be stored in the public ledger and used to verify the authenticity of the information in the private distributed ledger.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li/Yan/ SUBRAMANYA with the teaching of Schuler as they relate to managing multiple nodes in a distributed ledger system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the combined system of Li/Yan/ SUBRAMANYA , for example the validation of sensitive user data transactions as disclosed by Li, to the method of sending information to the untrusted nodes as taught by Schuler for the predicated result of improved systems and methods of enhanced trusted validation and verification.


Claims 2, 3, 9, 10, 16 & 17 are rejected under 35 U.S.C 103 as being obvious over Yan (US20210160056A1; hereinafter: “Yan”) in view of PAOLINI-SUBRAMANYA et al. (US20180260888A1; hereinafter: “SUBRAMANYA”) in view of Li et al. (WO2018069566A1; hereinafter “Li”) in view of Schuler et al. (US20200127812A1; hereinafter: “Schuler”), and further in view of Voell et al. (US20170289111A1; hereinafter “Voell”).
With respect to claim 2, 9 & 16
The combination of Yan, Li, SUBRAMANYA, and SCHULER teaches the limitations of claim 1, 8 and 15 respectively.
Li further teaches: the first message comprises a first digital signature made by the first blockchain user and at least for the privacy-unprotected first data information ([0034], In an embodiment, the method further comprises: signing the sensitive user data item by a first trusted node; [0010], receiving sensitive user data item by a first node of a trusted circle, the sensitive user data item associated with an information handling system accessible by the first node over a public network.)

The combination does not explicitly disclose, but Voell teaches:
the computer-implemented method further comprises:
verifying, by the node device, the first message based on a predetermined verification rule, wherein the predetermined verification rule comprises verification that the first digital signature is made by the first blockchain user and at least for the privacy-unprotected first data information (see [0049-0050]);
in response to verifying the first message, storing, by the node device, the privacy-unprotected first data information in the local database of the node device of the trusted user ([0083], During the block construction and validation process, the node party to the private transaction may decrypt the transaction data prior to sending to, for example, the Ethereum Virtual Machine. The Ethereum Virtual Machine may therefore not need to support encryption/decryption operations. The private data of a private contract may be stored in the clear in the local state database but this is fine as only nodes party to the transaction will store the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Voell with the teaching of Yan/Li/SCHULER/ SUBRAMANYA as they relate to a system/method of providing sensitive/private data in distributed ledgers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the combined system of Yan/Li/SCHULER/ SUBRAMANYA, for example methods of hashing/storing/sending of the private data as taught by Li, to the system of utilizing the predetermination verification rule disclosed by Voell for the predicated result of improved systems and methods for adding another layer of verification checks.

With respect to claim 3, 10 & 17
The combination of Yan, SUBRAMANYA, Li, SCHULER and Voell teaches the limitations of claim 2, 9 and 16 respectively.  Voell further teaches: the second transaction further comprises a second digital signature made by the trusted user and at least for the privacy-protected second data information and the first digital signature made by the first blockchain user and at least for the privacy-unprotected first data information  ([0010], the transaction payload request message comprises the node's public key, the hash digest, and the node's signature; see also [0013], the entries for private transactions comprise a cryptographic hash digest of a transaction payload for the respective private transaction….)

Claims 4-6, 11-13, 18 & 19 are rejected under 35 U.S.C 103 as being obvious over Yan (US20210160056A1; hereinafter: “Yan”) in view of PAOLINI-SUBRAMANYA et al. (US20180260888A1; hereinafter: “SUBRAMANYA”) in view of Li et al. (WO2018069566A1; hereinafter “Li”) in view of SCHULER et al. (US20200127812A1; hereinafter: “SCHULER”) in view of McMurdie et al. (US20200084194A1; hereinafter: “McMurdie”), and further in view of Mehedy et al. (US20190342084A1; hereinafter: “Mehedy”).
With respect to claim 4 & 11
The combination of Yan, SUBRAMANYA, Li and SCHULER teaches the limitations of claim 1 and 8 respectively.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.); 
the privacy-unprotected first data information and the privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block.);

The combination does not explicitly disclose, but McMurdie teaches:
determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant node known as a “trusted node”. Utilizing a smart contract is a mechanism to create and establish trust relationships either a designated trusted node, or any participating node in the multicast network can be designated as a trusted node to prompt untrusted nodes to participate in a smart contract with the intent of establishing trust.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/SUBRAMANYA/Li/SCHULER with the teaching of McMurdie as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration.  The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

Yan in view of SUBRAMANYA in view of Li in view of SCHULER in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, the privacy-unprotected first data information and the privacy-protected second data information to respective node devices of the other trusted users trusted by the first blockchain user, wherein the privacy-unprotected first data information and the privacy-protected second data information is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information  (see Fig.4A, 4B, & para [0052-0053].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/SUBRAMANYA/Li/SCHULER/McMurdie with the teaching of Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration.  The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

With respect to claim 5 & 12
The combination of Yan, SUBRAMANYA, Li, SCHULER, McMurdie and Mehedy teaches the limitations of claim 4 and 11 respectively.  Mehedy further teaches: receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction……………. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction. For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293.)

With respect to claim 6, 13, and 19
The combination of Yan, SUBRAMANYA, Li, SCHULER, McMurdie and Mehedy teaches the limitations of claim 4, 8 and 15 respectively.  Li further teaches: the privacy-protected second data information comprises a data digest of the privacy-unprotected first data information ([0071], transaction data may be encrypted before hashing. For example, asymmetrical encrypting of the sensitive user data may be carried out by the trusted node 1 10-130.)

With respect to claim 18
The combination of Yan, SUBRAMANYA, Li, and SCHULER teaches the limitations of claim 15.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.);
the privacy-unprotected first data information and the privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block.);

The combination does not explicitly disclose, but McMurdie teaches:
determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant node known as a “trusted node”. Utilizing a smart contract is a mechanism to create and establish trust relationships either a designated trusted node, or any participating node in the multicast network can be designated as a trusted node to prompt untrusted nodes to participate in a smart contract with the intent of establishing trust.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/SUBRAMANYA/Li/SCHULER with the teaching of McMurdie as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration.  The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

Yan in view of SUBRAMANYA in view of Li in view of SCHULER in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, the privacy-unprotected first data information and the privacy-protected second data information to respective node devices of the other trusted users trusted by the first blockchain user, wherein the privacy-unprotected first data information and the privacy-protected second data information is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information (see Fig.4A, 4B, & para [0052-0053].)
receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction……………. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction. For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/ SUBRAMANYA/Li/SCHULER/ McMurdie with the teaching of Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration. The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

Claims 7, 14, and 20 are rejected under 35 U.S.C 103 as being obvious over Yan (US20210160056A1; hereinafter: “Yan”) in view of PAOLINI-SUBRAMANYA et al. (US20180260888A1; hereinafter: “SUBRAMANYA”) in view of Li et al. (WO2018069566A1; hereinafter “Li”) in view of SCHULER et al. (US20200127812A1; hereinafter: “SCHULER”), and further in view of Maeng (US10762478B1; hereinafter: “Maeng”).
With respect to claim 7, 14, and 20
The combination of Yan, SUBRAMANYA, Li and SCHULER teaches the limitations of claim 1, 8 and 15 respectively.  The combination does not explicitly disclose, but Maeng teaches: the first message comprises a transfer amount of the first blockchain user to a second blockchain user (see col.4 ln52-ln55, the merchant may send transaction details including the payee address and the amount of the purchase (e.g., goods or services) to the mobile wallet.), and the second transaction comprises a privacy-protected transfer amount corresponding to the transfer amount and respective privacy-protected account balances of the first blockchain user and the second blockchain user (see col.4 ln57-ln65, at 210, the mobile wallet may send a payment to the payment recipient using the payee address. This may include the mobile wallet sending a transaction request to the blockchain that includes an amount of private e-currency (PE amount), the payee address and one or more PE address(es) of the mobile wallet for paying the PE amount. The transaction request may be sent to one or more computers responsible for confirming transactions and/or adding transaction blocks to the blockchain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yan/SUBRAMANYA /Li/SCHULER with the teaching of Maeng as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add a new feature, i.e., transfer amount, into the blockchain transaction. 

Li further teaches:
wherein the trusted user is also trusted by and associated with the second blockchain user in the trust setting transaction ([0061], a first node 1 10 may receive a notification information identifying a trusted circle 140 comprising a plurality of nodes, such as the first node 1 10, a second node 120 and a third node, wherein the nodes 1 10-130 are configured to define a private blockchain. Private blockchain data is maintained within the trusted circle 140 according to pre-defined settings, wherein the private blockchain data may be shared or divided between nodes 1 10-130 of the trusted circle 140 based on the pre-defined settings.)

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           10/21/2022


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685